DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/457929 on May 19, 2021, in which Claims 1 and 3-20 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-20 are pending, of which Claims 1 and 3-20 are allowed.

Allowable Subject Matter
Claims 1 and 3-20 are allowable in light of the Applicant's argument and in light of the prior art made of record.  Claims 1 and 3-20 renumbered as Claims 1-19.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “perform derating of the soft error rates based on a set of vulnerability factors to generate derated error rate values for each of the set of classifications, wherein the set of vulnerability factors comprise an architecture vulnerability factor (AVF), a time vulnerability factor (TVF, and a program vulnerability factor (PVF)”, in Claims 1, 13 and 18; in conjunction with all other limitations of the dependent and independent claims are not taught or .


From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Bose et al. (U.S. Patent Application Publication No. 2013/0096902 A1), hereinafter “Bose”.  Bose is cited on PTO-892 filed 6/4/2021.
	Bose: ¶ 22-24 teaches the total derating value for the system is a combination of both the machine derating and application derating values.  The total derating value is a measure of how susceptible the system is to soft errors or transient errors.  

	Although conceptually similar to the claimed invention of the instant application, Bose does not teach combining the machine derating and application derating values with a time vulnerability factor (TVF).



Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Manoochehri et al. (U.S. Patent Application No. 2013/0268822); teaches the Architectural Vulnerability Factor (AVF) is the probability that a fault 
Sridharan et al. (U.S. Patent Application No. 2019/0034251); teaches the AVF estimator 225 maintains and/or estimates indications of "vulnerability" of memory regions stored in memory units 210.sub.1-210.sub.N to errors.  The AVF of a memory region can vary from 0% (no error in the region will affect program output) to 100% (any error in the region will affect program output).  Vulnerability of memory regions to faults is defined based on the "exposure" of the memory regions to faults that actually occur.  "Exposure" is dependent on the software being executed and means the likelihood or tendency of a memory fault to affect the execution state of software.  The exposure is based on the time difference between when a write occurs in a memory unit and when a read occurs that reads the written value.  If the time difference between a write and a read that reads the written value is long, then the memory region is exposed for a longer duration to faults.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.